Citation Nr: 1728514	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  13-02 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for a bilateral sensorineural hearing loss disability, rated 20 percent disabling from April 5, 2013 to January 13, 2017, and 50 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Army from November 1956 to November 1958.

This case comes before the Board of Veterans' Appeals (the Board) from a June 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran had a hearing before the undersigned Veterans' Law Judge (VLJ) in July 2016.  A transcript of that proceeding has been associated with the claims file.

This case was before the Board in September 2016.  In that decision, the Board denied entitlement to a compensable rating for bilateral sensorineural hearing loss disability for the period from February 23, 2010 to October 25, 2012, and granted a 20 percent rating for the period from October 25, 2012 to April 5, 2013.  The Board remanded the issue of entitlement to a rating in excess of 20 percent for the period from April 5, 2013.

In a March 2017 rating decision, the RO increased the Veteran's bilateral sensorineural hearing loss disability rating to 50 percent, effective January 13, 2017.  Regardless of the RO's actions, the issue remains before the Board because the increased rating was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Thus, any future consideration of this case should take into account the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the period from April 5, 2013 to January 13, 2017, the Veteran demonstrated, at worst, Level V sensorineural hearing loss in each ear.

2.  From January 13, 2017, the Veteran demonstrated, at worst, Level VIII sensorineural hearing loss in each ear.


CONCLUSIONS OF LAW

1.  For the period from April 5, 2013 to January 13, 2017, the criteria for a disability rating in excess of 20 percent for bilateral sensorineural hearing loss have not been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86 Diagnostic Code 6100 (2016).

2.  From January 13, 2017, the criteria for a disability rating in excess of 50 percent for bilateral sensorineural hearing loss have not been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86 Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

In correspondence dated March 2010, VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016).

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2016).

The RO provided the Veteran VA examinations in April 2013 and January 2017.  The examination reports are thorough and consistent with other evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  

The Court of Appeals for Veterans Claims (Court) has held that a VA examination addressing hearing loss must also address the functional effects of the Veteran's hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In this case, the April 2013 and January 2017 audiological reports noted that the Veteran reported he could not hear his watch tick or his cell phone ring, and that he had difficulty understanding conversation and television.  Accordingly, the examination reports complied with the requirements set forth in Martinak and are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In September 2016, the Board remanded the Veteran's claim for additional development.  The Board directed the RO to obtain outstanding VA medical records, afford the Veteran a new VA audiological examination, and readjudicate his claim.  On remand, the RO obtained outstanding records from the New Orleans VA Medical Center, afforded the Veteran a new audiological examination in January 2017, and readjudicated his appeal in a March 2017 Supplemental Statement of the Case.  Thus, there has been substantial compliance with the Board's directives.  Stegall v. West, 11 Vet. App. 268 (1998). 

The Veteran was provided a hearing before the undersigned VLJ in July 2016.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  Accordingly, VA's duty to notify and assist under the VCAA is satisfied, and the Board may proceed with appellate review.

Increased Rating - Bilateral Sensorineural Hearing Loss

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2016).  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and evaluating functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1 (2016), where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity based on the results of controlled speech discrimination tests, in conjunction with the average hearing threshold as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test (Maryland CNC) together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.

The disability evaluation percentage is then found from Table VII (in 38 C.F.R. § 4.85), by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.

The provisions of 38 C.F.R. § 4.86(a) (2016) provide that when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b)(2016) provide that when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.

The Veteran was afforded a VA audiological examination in April 2013.  The examination report noted the following puretone thresholds, in decibels:




HERTZ




500
1000
2000
3000
4000
Avg.
RIGHT
35
50
75
95
105+
81
LEFT
30
45
75
95
90
76

Speech audiometry revealed speech recognition ability of 76 percent bilaterally.  The examiner noted the Veteran's report that he could not hear his watch tick or his cell phone ring.  

The hearing impairment levels correspond to Level V in the right ear and Level V in the left ear under Table VI.  Intersecting Levels V and V under Table VII results in a 20 percent disability rating.  An exceptional pattern of hearing impairment was not shown.  See 38 C.F.R. § 4.86 (a), (b) (2016).

The Veteran was afforded a VA audiological examination in January 2017.  Audiometric testing showed the following puretone thresholds, in decibels:




HERTZ




500
1000
2000
3000
4000
Avg.
RIGHT
40
55
80
95
105+
84
LEFT
35
55
85
100
105+
86

Speech audiometry revealed speech recognition ability of 72 percent in the right ear and 80 percent in the left ear.  The examiner acknowledged the Veteran's report that he had difficulty understanding conversation and television.

The hearing impairment levels correspond to Level VII in the right ear and Level V in the left ear under Table VI.  Intersecting Levels VII and V under Table VII results in a 30 percent rating.  The Board also considered the provisions of 38 C.F.R. § 4.86 (2016) governing exceptional patterns of hearing impairment.  The audiogram indicates the Veteran had an exceptional pattern of hearing impairment in each ear.  When the Veteran's puretone averages are input into Table VIA, they result in hearing impairment at Level VIII in each ear, which corresponds with a 50 percent rating under Table VII.  See 38 C.F.R. § 4.86 (a) (2016).  As Table VIA affords the Veteran the greater benefit, those results shall be used in evaluating his bilateral sensorineural hearing loss disability.

Based in particular on the foregoing measurements, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 20 percent for the period from April 5, 2013 to January 13, 2017, and the assignment of a rating in excess of 50 percent from January 13, 2017.  

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

For the period from April 5, 2013 to January 13, 2017, a rating in excess of 20 percent for a bilateral sensorineural hearing loss disability is denied.

From January 13, 2017, a rating in excess of 50 percent for a bilateral sensorineural hearing loss disability is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans' Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


